Citation Nr: 0925908	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to a service connection for a pulmonary disorder, 
claimed as a residual of asbestos exposure.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Columbia, South Carolina, which 
denied service connection for pulmonary fibrosis, claimed as 
a residual of exposure to asbestos.

The Veteran initially requested a hearing before a traveling 
Member of the Board at the Columbia RO.  However, he withdrew 
his request in October 2004.  Therefore, no hearing was held 
in this matter.  38 C.F.R. § 20.704(4) (2008).    

This appeal previously came before the Board in May 2005, but 
was remanded for further development.  Based on the results 
thereof, the Board finds that additional development is 
required. Therefore, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran alleges that he was exposed to asbestos while 
repairs were being conducted on the U.S.S. Beale during the 
latter part of 1964.  Evidence received from the National 
Archives and Records Administration (NARA) indicates that the 
U.S.S. Beale was a Navy destroyer that was built in 1941 and 
commissioned in December 1942.  VA has recognized that 
asbestos was used extensively in the construction of World 
War II era ships.  See M21-MR § IV.ii.2.C.9.g.  Therefore, 
the Board finds that it is plausible that the Veteran may 
have been exposed to asbestos while aboard ship.  The Veteran 
denied any post-service exposure to asbestos.  

In its remand dated in May 2005, the Board directed the 
Veteran to be provided a VA examination to assess the nature 
and etiology of his claimed pulmonary disorder.  In 
accordance with the Board's instructions, an examination was 
conducted in February 2006.  At that time, the Veteran 
reported that he was evaluated by a physician with respect to 
his pulmonary disorder at Baptist Medical Center in or about 
2000; the Veteran claimed that he was diagnosed with fibrosis 
of the lungs at that time and prescribed medication without a 
significant decrease in his symptoms.  No records from 
Baptist Medical Center are part of the claims file.  

A CT scan of the chest that was performed in connection with 
the VA examination showed mild chronic bronchitis and a 
nonspecific minimal focal fine retriconodular density 
involving the posterior right upper lobe peri hilar region 
measuring approximately 4cm in size.  It was reported that 
there was no evidence of calcified pleural plaques to 
indicate asbestos related plaque disease.  The radiologist's 
impression was "rule out asbestos related interstitial lung 
disease versus acute interstitial infiltrates." 

The VA examiner diagnosed interstitial lung disease.  He 
related that he was unable to render an opinion as to the 
probable etiology of the Veteran's lung disorder without 
resorting to speculation.  However, he opined that the 
Veteran "would benefit from the expertise of a pulmonologist 
to diagnose and treat his respiratory condition."  The 
claims file does not indicate that a pulmonologist's or other 
specialist's opinion was obtained.  Thus, it remains unclear 
whether the appellant has any asbestos related lung disease.

The Board is of the opinion that a more recent examination 
should be conducted to determine whether any progression of 
the Veteran's lung disorder has occurred that may now allow 
for a definitive opinion as to its nature and etiology, 
specifically, whether the Veteran has interstitial lung 
disease that is more likely than not related to in-service 
exposure to asbestos.

Further, the Board notes that the Veteran submitted 
additional evidence that was not considered by the RO prior 
to the issuance of the last Supplemental Statement of the 
Case (SSOC) herein and that no waiver of RO consideration was 
received.

Also, in light of the further development needed, the Veteran 
should be sent a new notice pursuant to the Veterans Claims 
and Assistance Act of 2000 (VCAA) that provides the Veteran 
with notice of how VA assigns disability ratings and 
effective dates as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following actions:

1. A letter should be sent to the Veteran 
explaining the need for additional 
evidence regarding his claim in 
accordance with 38 U.S.C.A. §§ 5103 and 
5103A (West 2002 & Supp. 2008).  This 
letter should comply with the guidance 
concerning notice set forth in Dingess, 
19 Vet. App. 473.

2.  The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all treatment that he received for his 
lung disorder.  Based on the response, 
the RO/AMC should undertake all necessary 
action to obtain copies of all clinical 
records from any identified treatment 
source, including the records from the 
Veteran's evaluation and treatment at 
Baptist Medical Center in or about 2000.  
VA records should be obtained, if 
applicable.  If records are not obtained, 
the claims folder should document the 
efforts made to obtain them.  

3.  The Veteran should then be afforded a 
VA examination by a pulmonologist or 
other appropriate specialist.  All 
testing or studies deemed necessary 
should be performed.  The claims file 
should be made available for the 
examiner's review in connection with the 
evaluation.  The examiner should identify 
any current pulmonary disorder, and 
explain whether such disorder was at 
least as likely as not (at least 50 
percent likely) caused by in-service 
exposure to asbestos.  The examiner 
should specifically discuss the results 
of the February 2006 VA examination, 
including whether the radiologist's 
impression of a differential diagnosis of 
"rule out asbestos related interstitial 
lung disease versus acute interstitial 
infiltrates" can now be resolved and a 
definitive diagnosis established.  If no 
opinion can be rendered, the examiner 
should explain why a response is not 
possible or feasible.

4.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  The RO/AMC should 
consider all of the evidence obtained, 
including the evidence that was submitted 
directly to the Board by the Veteran in 
July 2009.  If the determination remains 
unfavorable to the Veteran, he should be 
provided with an SSOC and given an 
opportunity to respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




